EXHIBIT 1 JOINT FILING AGREEMENT THIS JOINT FILING AGREEMENT is entered into as of June 17, 2013, by and among the parties hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the common stock, $0.001 par value per share (the “Common Stock”), of Textura Corporation, a Delaware corporation, and any amendment thereafter signed by each of the undersigned shall be (unless otherwise determined by the undersigned) filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)under the Securities Exchange Act of 1934, as amended. Dated:June 17, 2013 Dated:June 17, 2013 Dated:June 17, 2013 Dated:June 17, 2013 Dated:June 17, 2013 DAVID PATTERSON /s/ David Patterson NORTHWATER CAPITAL INC. By:/s/ Jonathan Piurko Name: Jonathan Piurko Title: Managing Director NORTHWATER CAPITAL MANAGEMENT INC. By:/s/ Jonathan Piurko Name: Jonathan Piurko Title: Managing Director NORTHWATER INTELLECTUAL PROPERTY FUND L.P. 1 BY: NORTHWATER IP 1 GP INC., ITS GENERAL PARTNER By:/s/ Jonathan Piurko Name: Jonathan Piurko Title: Managing Director NORTHWATER INTELLECTUAL PROPERTY FUND L.P. 3A BY: NORTHWATER IP 3 GP INC., ITS GENERAL PARTNER By:/s/ Jonathan Piurko Name: Jonathan Piurko Title: Managing Director
